IN THE SUPREME COURT OF THE STATE OF NEVADA


                    NYUTU K. WOODS,                                          No. 69368
                    Petitioner,
                    vs.
                    THE STATE OF NEVADA,                                           FILED
                    Respondent.
                                                                                    JAN 1 4 2016


                                           ORDER DENYING PETITION
                                This is a pro se petition for extraordinary relief. Petitioner
                    challenges the validity of his judgment of conviction and sentence and
                    argues that he is illegally being required to serve consecutive sentences for
                    a single crime against a single victim. Without deciding upon the merits
                    of any claims raised in the documents submitted in this matter, we decline
                    to exercise our original jurisdiction. Any relief available to petitioner must
                    be sought in the district court in the first instance.   See NRS 34.724; NRS
                    34.738. Accordingly, we
                                ORDER the petition DENIED.




                                              Hardesty


                                                 J.                                         J.
                    Saitta



                    cc: Nyutu K. Woods
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk
SUPREME COURT
       OF
    NEVADA


(0) 1947A .94V/D4